    Case: 1:17-md-02804-DAP Doc #: 1551 Filed: 04/15/19 1 of 14. PageID #: 44244



                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION        )             CASE NO. 1:17-MD-2804
OPIATE LITIGATION                   )
                                    )             JUDGE DAN A. POLSTER
THIS DOCUMENT RELATES TO:           )
“Track One Cases”                   )
____________________________________)

      TRACK ONE PLAINTIFFS’ OBJECTION TO DISCOVERY RULING NO. 19
                      REGARDING DR. PORTENOY

        Plaintiffs in the Track One cases submit this objection to Special Master David R.

Cohen’s Discovery Ruling No. 19 regarding Dr. Russell Portenoy, entered on April 5,

2019. Doc. # 1524.1 In that ruling, Special Master Cohen sanctioned Plaintiffs pursuant

to Rule 37(c)(1) of the Federal Rules of Civil Procedure for their failure to timely




1Dr. Portenoy was, in Special Master Cohen’s words, “a ‘Key Opinion Leader’ who,
essentially, acted as a paid shill for the manufacturer defendants by promoting the use
of prescription opioids while downplaying their risks.” Id., at 1. Plaintiffs’ Complaints
prominently featured allegations concerning Dr. Portenoy and his work on behalf of
Purdue and other marketing defendants, as well as his role in maintaining their control
over Front Groups such as the APS and the APF. The Complaints describe Dr.
Portenoy’s subsequent change of heart, noting that he was among KOLs who “have
conceded that many of their past claims in support of opioid use lacked evidence or
support in the scientific literature” and citing three separate occasions when Dr.
Portenoy acknowledged that his statements “weren’t true” and did not rely on “real
evidence,” and directly quote Dr. Portenoy characterizing his past comments in support
of opioid use to treat chronic pain as “‘pseudoscience.’” Doc. # 514 (Summit County
Second Amended Complaint), at ¶¶ 404-411. Thus, throughout this litigation,
Defendants have been on notice and aware of Dr. Portenoy’s current views concerning
his past work on behalf of Defendants, views that remain unchanged in his most recent
declaration.
    Case: 1:17-md-02804-DAP Doc #: 1551 Filed: 04/15/19 2 of 14. PageID #: 44245



disclose to Defendants Dr. Portenoy’s Settlement and Consulting Agreement with

Plaintiffs.2 Specifically, Special Master Cohen ruled, in relevant part:

         Plaintiffs may not: (1) obtain deposition testimony from Dr. Portenoy in
         the Track One cases; nor (2) rely in Track One cases (at trial or in support
         of any motion) upon any prior written or oral testimony from Dr.
         Portenoy, including the Oklahoma deposition.

Id., at 3.3

         Special Master Cohen’s ruling is excessive, and should be reversed or modified

by this Court. First, Special Master Cohen erred in concluding that Plaintiffs’ delay in

disclosing Dr. Portenoy’s Settlement and Consulting Agreement was intentional.

Second, the Special Master erred in concluding that the delay in disclosure was harmful



2 The MDL Plaintiffs entered into a “Settlement and Consulting Agreement” with Dr.
Portenoy on March 5, 2018. The Plaintiffs first expressly informed Defendants of the
existence of this agreement on January 9, 2019, more than two weeks prior to his
scheduled deposition, when they produced Dr. Portenoy’s declaration to Defendants.
See Doc. # 1524-3, at 4-5 (Letter from Hunter Shkolnik to Special Master (Apr. 2, 2019)
(quoting declaration)); Doc. # 1524-2, at 39 (copy of declaration, stating that “I have
agreed to cooperate with certain plaintiffs in this multidistrict lawsuit . . . who have
entered into settlement agreements with me dismissing me as a defendant in their
cases”). Plaintiffs produced Dr. Portenoy’s proffer letter and settlement agreement on
January 21, 2019, several days prior to Dr. Portenoy’s scheduled deposition, which was
subsequently postponed. See Doc. # 1524-2 at 371 (email from Jayne Conroy
transmitting agreements).

3   The Special Master further ruled that:

         Plaintiffs are not precluded from: (1) obtaining or using testimony from
         Dr. Portenoy in any other MDL case that may be set for trial, or (2) relying
         in Track One cases, or any other MDL cases, on documents produced by
         Dr. Portenoy that were originally created before the date the MDL was
         assigned to the Court (December 12, 2017).

Id. Plaintiffs do not object to this second portion of the Special Master’s ruling.


                                               2
    Case: 1:17-md-02804-DAP Doc #: 1551 Filed: 04/15/19 3 of 14. PageID #: 44246



to Defendants, simply relying on Defense Counsel’s assertion of prejudice without any

factual finding regarding any actual harm. Any such prejudice suffered by Defendants

was mitigated by (1) the production of correspondence between Plaintiffs’ counsel and

counsel for Dr. Portenoy and (2) Defendants’ ability to take Dr. Portenoy’s deposition in

the six months that remain between now and the October trial.4 In analogous and more

egregious circumstances, a court refused to exclude late-produced evidence. Zoltek Corp.

v. United States, 71 Fed. Cl. 160, 171 (Cl. Ct. 2006). In this important bellwether litigation,

the Court should adopt a similar approach and reverse the Special Master’s ruling.

        I.     The Special Master Erred In Concluding That the Delay in Disclosure
               Was Intentional.

        In his ruling, Special Master Cohen recognized that sanctions under Rule 37(c)(1)

are not mandated where the failure to provide information was “substantially justified

or is harmless.” Doc. # 1524, at 4. In their letter to the Special Master, Plaintiffs

explained that their failure to produce Dr. Portenoy’s Settlement and Consulting

Agreement was substantially justified because it was “inadvertent, not intentional.”

Doc. # 1524-3, at 7. As Plaintiffs explained:

        In this massive and fast-paced litigation, Plaintiffs, like Defendants, have
        multiple teams working on different aspects of this litigation. Lawyers
        working on affirmative discovery were distinct from lawyers working on
        defensive discovery responses. Plaintiffs’ settlement agreement with Dr.
        Portenoy was negotiated by MDL counsel, and the agreement was not

4 Along with his ruling, the Special Master submitted for the record the letter motion
filed by Defendants, the accompanying exhibits, and Plaintiffs’ letter in response. See
Docs. # 1524-1, # 1524-2, and # 1524-3. Given this extensive letter briefing already
before the Court, Plaintiffs herein highlight only those materials most directly relevant
to the present objection.


                                                3
  Case: 1:17-md-02804-DAP Doc #: 1551 Filed: 04/15/19 4 of 14. PageID #: 44247



        contained in the files of any of the Plaintiff municipalities from which
        document productions were gathered.

Id.5

        The Special Master rejected Plaintiff’s claims of inadvertence based on two

purported “facts” asserted by Defense Counsel: (1) that Summit County and Akron’s

discovery responses were “signed by the same counsel [Linda Singer] who principally

drafted Dr. Portenoy’s proffer agreement and corresponded with counsel for Dr.

Portenoy regarding his proffer session,” Doc. # 1524, at 4; and (2) that MDL Plaintiffs’

counsel discussed “withholding Dr. Portenoy’s signed declaration from Defendants” in

an email exchange. Doc. # 1524-1, at 17. However, neither of these purported “facts” are

true, nor do they carry the implication the Special Master ascribed to them.

        While it is true that Summit County and Akron’s discovery responses were

electronically “signed” by Ms. Singer, as lead counsel for those clients, she was not the

attorney who prepared them. As Defendants are well aware, counsel at Motley Rice

(like many defense counsel) have divided responsibilities between affirmative and

defensive discovery. Consistent with that division of responsibility, necessary for a

litigation of this magnitude on this schedule, Ms. Singer did not prepare every

discovery response even though, as a lead counsel, her electronic “signature” appears

on the actual pleading. Ms. Singer simply was unaware of the document request that

called for production of Dr. Portenoy’s settlement agreement, which resided in the



5 Plaintiffs’
           letter to the Special Master also detailed the myriad ways and occasions on
which Plaintiffs had alerted Defendants to their “interest in and interactions with Dr.
Portenoy.” Doc. # 1524-3, at 2-5.
                                              4
    Case: 1:17-md-02804-DAP Doc #: 1551 Filed: 04/15/19 5 of 14. PageID #: 44248



attorneys’ files—not the client’s files. The attorneys who prepared the responses were,

in turn, unaware of the existence of the settlement agreement with Dr. Portenoy. Ms.

Singer apologized for the oversight at the time, and Plaintiffs do not deny the

settlement agreement should have been timely produced. However, Ms. Singer’s

electronic “signature” on the discovery responses, which appeared regularly on other

routine correspondence, simply does not provide any evidence of intentional deception

of either Defendants or the Court.6

        The second piece of purported evidence of intentional misconduct cited by the

Special Master is even less persuasive because it contains only the comments of non-

MDL counsel. Defense counsel claimed in his letter to the Court that, in an email

exchange on January 9, 2019, “Oklahoma Plaintiffs, MDL Plaintiffs, and Dr. Portenoy’s

counsel discuss the fact that the MDL Plaintiffs have been withholding Dr. Portenoy’s signed

declaration from Defendants and contemplate their ability to continue withholding it.” Doc. #

1524-1, at 17 (emphasis added). This is a misrepresentation of the contents of this

communication.

        The referenced documents, found at Exhibit 9 to Defense counsel’s letter, Doc. #

1524-2, at 76-88, consist of a series of emails among counsel for these three parties

concerning Dr. Portenoy’s upcoming deposition. But the only emails that discuss Dr.

6 Plaintiffs are well aware that, pursuant to Rule 26(g)(1)(A), an attorney signing a
discovery response is certifying that “to the best of the person’s knowledge,
information, and belief formed after a reasonable inquiry . . . [the disclosure] is
complete and correct as of the time it is made.” Ms. Singer believed at the time that her
reliance on her colleagues to have prepared accurate responses was reasonable under
the circumstances. Plaintiffs acknowledge, with 20/20 hindsight, that it was in fact
insufficient.
                                               5
    Case: 1:17-md-02804-DAP Doc #: 1551 Filed: 04/15/19 6 of 14. PageID #: 44249



Portenoy’s declaration are from counsel for the Oklahoma Attorney General in a

parallel litigation asking whether the other parties were “handing over a copy of the

declaration” and noting that, since he did not possess a final copy he was not obliged to

do so, and a response from Dr. Portenoy’s counsel stating that she did not believe she

was obligated to provide the declaration to defendants. Id., at 84, 83. There is no email

whatsoever from MDL Plaintiff’s counsel on this subject. And, indeed, as Plaintiffs

advised the Special Master, January 9 was the very day on which Plaintiffs produced

Dr. Portenoy’s declaration to the Defendants (which expressly disclosed his proffer and

settlement agreements). Doc. # 1524-3, at 4-5 & n.6.7 Thus, these emails provide no

support for the Special Master’s conclusion that Plaintiffs’ delay in disclosing Dr.

Portenoy’s agreement was something other than an inadvertent mistake.

        The evidence cited in the Special Master’s ruling thus does not establish that

Plaintiffs’ delay in disclosing Dr. Portenoy’s proffer and settlement agreements was

intentional. In fact, it was inadvertent. It therefore does not provide a basis for sanctions

under Rule 37(c)(1).

        II.   The Special Master Erred In Concluding That the Delay in Disclosure
              Was Harmful to Defendants.

        The Special Master also concluded that the delay in disclosing Dr. Portenoy’s

Settlement and Consulting Agreement “was not harmless.” Doc. # 1524, at 5. Special

Master Cohen reached this conclusion based on Defense counsel’s assertion that they



7Indeed, Plaintiffs’ counsel’s records indicate that Dr. Portenoy’s declaration was
provided to their contractor, Ricoh, for production on January 8, the day before this
exchange of emails even occurred.
                                              6
    Case: 1:17-md-02804-DAP Doc #: 1551 Filed: 04/15/19 7 of 14. PageID #: 44250



were prevented from “‘seeking even the most basic discovery from Dr. Portenoy and

gave Plaintiffs unfettered access to him throughout the entirety of the fact discovery

period.’” Id. (quoting Doc. # 1524-1, at 3).8 Yet, Defendants utterly fail to support their

assertion that they were in any way harmed by the belated disclosure of Dr. Portenoy’s

settlement agreement.

        Defendants contend, generically, that the delayed disclosure prevented them

from “question[ing] prior deponents about . . . whether any ever spoke with Dr.

Portenoy or were otherwise advised of his new opinions in this case such that it

influenced their own testimony” or “solicit[ing] the testimony of other witnesses who

might have contradicted Dr. Portenoy’s declaration.” Doc. #1524-1, at 22. The problem

with Defendants’ position is twofold: first, Dr. Portenoy has not changed his positions

in the least. The statements in his declaration are entirely consistent with public

statements he had made prior to the start of this litigation and that are reflected in

Plaintiffs’ Complaint. See Doc. #1524-3, at 2 & n.2 (quoting Doc. # 514 (Summit County

Second Amended Complaint), ¶¶ 404-411). There is no “change in [Dr. Portenoy’s]




8 To be precise, Defense counsel Cheffo claimed in his letter that it was this Court’s stay
on discovery against all physician defendants that prevented Defendants from
obtaining discovery from Dr. Portenoy. Although Mr. Cheffo accuses the Plaintiffs of
misleading this Court into entering that stay, id. at 10, 12, Master Cohen made no such
finding, which is inconsistent with the facts. See Doc. # 1524-3, at 5.

Moreover, the Court should take note of the fact that, last September, Plaintiffs already
produced to Defendants more than 100,000 pages of documents they had received from
Dr. Portenoy in a zipfile labeled “PORTENOY001.zip.” Doc. # 1524-3, at 3. Thus, it is
simply not true that Defendants have been denied “even the most basic discovery from
Dr. Portenoy.”
                                              7
    Case: 1:17-md-02804-DAP Doc #: 1551 Filed: 04/15/19 8 of 14. PageID #: 44251



opinion” for Defendants to explore. The only thing that changed was Dr. Portenoy’s

agreement to testify truthfully about those opinions as part of his settlement agreement.

        Second, it is important to recall Dr. Portenoy’s role in the opioid crisis. He was,

as Special Master Cohen put it, “a paid shill for the manufacturer defendants . . . [who]

promot[ed] the use of prescription opioids while downplaying their risks.” Doc. # 1524,

at 1. Given this role, it is exceedingly unlikely that any of Plaintiffs’ fact deponents

would have had any information about Dr. Portenoy that Defendants could have

explored in deposition. The only persons with direct knowledge of Dr. Portenoy’s role

in the opioid crisis were Defendants’ employees and agents; Defendants were in no way

deterred in their ability to seek testimony from such witnesses to contradict Dr.

Portenoy’s testimony, especially given that the gist of his views had already been set

forth in Plaintiffs’ Complaint.

        Plaintiffs agree that Defendants should have the opportunity to question Dr.

Portenoy himself about the circumstances that led to his settlement agreement with

Plaintiffs—and they would already have had that opportunity if Dr. Portenoy’s

deposition had not been postponed. Defendants can still take his deposition now, a full

six months before the scheduled trial. In no other way, however, can it be said that

Defendants have been harmed by the belated disclosure of Dr. Portenoy’s settlement

agreement.9



9Rather than repeat arguments that have already been set forth at length in the
submissions to the Special Master, Plaintiffs direct the Court to the discussion in those
submissions of each of the five factors identified by the Sixth Circuit in Howe v. City of
Akron, 801 F.3d 718, 747 (6th Cir. 2015), for determining whether a failure to disclose
                                              8
 Case: 1:17-md-02804-DAP Doc #: 1551 Filed: 04/15/19 9 of 14. PageID #: 44252



       III.   The Special Master’s Proposed Sanction Is Excessive.

       Finally, Plaintiffs object to the Special Master’s proposed sanction as excessive.

Even if this Court were to accept the Special Master’s conclusions that Plaintiffs’ failure

to timely disclose Dr. Portenoy’s Settlement and Consulting Agreement was neither

substantially justified nor harmless, exclusion of any testimony from Dr. Portenoy at the

upcoming bellwether trial would be a punishment that does not fit the crime. It would

unnecessarily exclude critical testimony of which Defendants have long been aware and

would undermine the value of the upcoming trial as a bellwether for other cases in the

MDL.

       Notably, Special Master Cohen was clearly uncomfortable with and hesitant to

impose a sanction excluding Dr. Portenoy’s testimony from the upcoming bellwether

trial. As the Special Master acknowledged: “‘[e]xclusion of evidence is an extreme

sanction and should be applied only when lesser sanctions are inadequate.’” Doc. #

1524, at 6 n.3 (quoting Zoltek Corp. v. U.S., 71 Fed. Cl. 160, 171 (Cl. Ct. 2006; also citing

Trustee of Michigan Reg’l Council of Carpenters Employee Benefits Fund v. Carpentry

Contractors, Inc., 203 F.R.D. 247, 253 (E.D. Mich. 2001)). He expressly recognized that his

proposed remedy would both “keep[] evidence from the trier of fact” and “impose[]

counsel’s [purported] failures on the Track One plaintiffs.” Id. Special Master Cohen

conceded that it would be “within the realm of reasonableness to instead allow



was harmless or substantially justified. See Doc. # 1524-3, at 8-10. Plaintiffs therein
explain how none of the five factors support a determination that Plaintiffs’ conduct
was neither substantially justified nor harmless and therefore in violation of Rule
37(c)(1).
                                               9
 Case: 1:17-md-02804-DAP Doc #: 1551 Filed: 04/15/19 10 of 14. PageID #: 44253



defendants to depose Portenoy and require plaintiffs to pay for all costs associated with

that deposition.” Id.

       The most closely analogous case strongly supports the conclusion that the

Special Master’s proposed remedy is excessive and that exclusion of Dr. Portenoy’s

testimony is not warranted. In Zoltek, a patent infringement action, the federal

government improperly withheld a declaration and accompanying documents from a

third party witness that were relevant to the government’s affirmative defense of patent

invalidity, despite the fact that disclosure was required in response to plaintiff’s

document requests. The government withheld the declaration and documents for over

three years, and did not disclose the information until after it had relied on it in the

deposition of the inventor of the patented invention.10 Nevertheless, the court

concluded that exclusion of the declarant’s testimony was not warranted under Rule

37(c)(1). 71 Fed. Cl. at 171.11

       The Zoltek court found that the withheld information was “of great importance to

the litigation,” id. at 168, that the government’s failure to produce the declaration and

documents was not substantially justified, id. at 170-71, and that, because plaintiff

would have to “reevaluate its litigation strategy” in light of the withheld documents,

plaintiff had been “prejudiced by Defendant’s delay in producing the documents.” Id. at

10By contrast, Plaintiffs here failed to disclose Dr. Portenoy’s settlement for only ten
months and produced both his declaration and settlement agreement prior to his
scheduled deposition.

11Zoltek was decided under Rule 37 of the Rules of the U.S. Court of Federal Claims. As
the Court noted, that rule “is almost identical to FRCP 37(c)(1), and interpretation of the
federal rule informs the Court’s analysis of” the Court of Claims rule. Id. at 167.
                                             10
 Case: 1:17-md-02804-DAP Doc #: 1551 Filed: 04/15/19 11 of 14. PageID #: 44254



169. Nevertheless, because the information was revealed sufficiently before trial, there

was no risk that the trial would be disrupted, and any prejudice from the delayed

disclosure could be “cured” by allowing the plaintiff to re-depose the patent inventor

during the remaining discovery period. Id. at 169-70. Therefore, the Zoltek court ruled

that “the remedy of exclusion of the evidence is inappropriate and unduly harsh under

the circumstances” and instead ordered that the plaintiff be permitted to take an

additional deposition of the inventor at the government’s expense. Id. at 171.

       The same reasoning applies here. Plaintiffs’ delay in disclosing Dr. Portenoy’s

settlement agreement was much shorter than the delay in Zoltek and, unlike that case, it

was belatedly produced prior to the only deposition that would be directly affected by

the information. Moreover, as in Zoltek, the information was disclosed well in advance

of trial, so that there will be no “trial by ambush,” and any prejudice to Defendants

from the belated disclosure can be fully cured by now allowing them to take Dr.

Portenoy’s deposition. If exclusion of the declarant’s testimony was inappropriate and

excessive in Zoltek, it would also necessarily be, a fortiori, an excessive and inappropriate

remedy here.

       Defendants should be allowed to take Dr. Portenoy’s deposition to explore any

relationship between Dr. Portenoy’s settlement agreement with Plaintiffs and the

substance of his proposed testimony. No other sanction is warranted.

                                     CONCLUSION

       As Plaintiffs explained in their submission to the Special Master, Dr. Portenoy

was a central figure in the manufacturer defendants’ unlawful and misleading

                                             11
 Case: 1:17-md-02804-DAP Doc #: 1551 Filed: 04/15/19 12 of 14. PageID #: 44255



promotion of opioids to treat chronic pain, who was paid for years by a number of the

Defendants to promote the use of opioids for that purpose. Dr. Portenoy’s role in this

litigation has been clear from the outset and Defendants are intimately familiar with his

conduct, since he engaged in these activities at their behest and with their financial

support.

         Defendants are desperately afraid of Dr. Portenoy’s testimony in this MDL and

have gone to great lengths to seek its exclusion. But there is no reason why it should be

excluded. Defendants have been fully aware of the substance of Dr. Portenoy’s

positions from the beginnings of this litigation, and any minimal harm resulting from

the delayed disclosure of his settlement agreement with Plaintiffs can be fully

addressed through his pre-trial deposition. The Court needs to hear from Dr. Portenoy,

whether through his declaration, his deposition testimony, or in live testimony in open

court.

         For all of these reasons, the Special Master’s ruling excluding Dr. Portenoy’s

testimony from the upcoming Case Track One trial should be reversed and Defendants’

motion to exclude his testimony under either Rule 37(c)(1) of the Federal Rules of Civil

Procedure or under Rule 3.04(b) of the Ohio Rules of Professional Conduct12 should be

denied.

                                           Respectfully submitted,

                                           /s/ Hunter J. Shkolnik

12Special Master Cohen did not reach Defendants’ arguments for sanctions under Rule
3.04(b). For the reasons set forth in Plaintiffs’ letter submission to the Special Master,
Doc. # 1524-3, at 10-12, no sanction is warranted under that rule.
                                              12
Case: 1:17-md-02804-DAP Doc #: 1551 Filed: 04/15/19 13 of 14. PageID #: 44256



                                   Hunter J. Shkolnik (admitted pro hac vice)
                                   Napoli Shkolnik PLLC
                                   360 Lexington Avenue
                                   New York, New York 10017
                                   Phone: (212) 397-1000
                                   hunter@napolilaw.com




                                     13
 Case: 1:17-md-02804-DAP Doc #: 1551 Filed: 04/15/19 14 of 14. PageID #: 44257



                             CERTIFICATE OF SERVICE

      I hereby certify that on this 15th day of April, 2019, I caused a copy of the

foregoing TRACK ONE PLAINTIFFS’ OBJECTION TO DISCOVERY RULING NO. 19

REGARDING DR. PORTENOY to be served, by filing a true and correct copy with this

Court’s CM/ECF system, to all counsel of record.



                                         /s/ Salvatore C. Badala
